Case: 4:18-cv-01327-DDN Doc. #: 625 Filed: 07/14/21 Page: 1 of 3 PageID #: 11517




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

                                                )
SPIRE STL PIPELINE LLC,                         )
                                                ) Const. Case No.: 4:18-CV-01327
            Plaintiff,                          )
                                                )
v.                                              )
                                                )
3.31 ACRES OF LAND, MORE OR LESS,               )
SITUATED IN ST. CHARLES COUNTY,                 )
STATE OF MISSOURI et al;                        )
                                                )
            Defendants.                         )

               DEFENDANT-LANDOWNERS’ MOTION FOR RELIEF UNDER
     FRCP 60(b)(5) FROM ORDER GRANTING CONDEMNATION, DISSOLUTION OF THE
      PRELIMINARY INJUNCTION FOR IMMEDIATE POSSESSION AND HEARING ON
                      DAMAGES, TRESPASS AND ATTORNEYS’ FEES

       Defendant-Landowners through undersigned counsel Carolyn Elefant, LAW OFFICES

OF    CAROLYN ELEFANT and              Jordan Walker, SEVER STOREY on               behalf of

Defendant-landowners hereby moves this Court for:

       1.       Relief from the order granting condemnation (Doc. 235) under Fed. R. Civ. Proc.

60(b)(5) because the judgment upon which the Condemnation Order is based -- specifically the

Federal Energy Regulatory Commission (FERC) Order Issuing Certificate1 -- was vacated by the

United States Court of Appeals for the District of Columbia on June 29, 2021 in Environmental

Defense Fund v. FERC, Docket No. 20-1016 (D.C. Circuit 2021);

       2.       Dissolution of the Preliminary Injunction Injunction Granting Immediate

Possession (Doc. Doc. 235) based on changed circumstances arising out of the intervening court


       1
         Spire STL Pipeline, Order Issuing Certificate, 164 FERC ¶61,085 August 3, 2018),
Order on Rehearing, 169 FERC 61,134 (November 21, 2019).
Case: 4:18-cv-01327-DDN Doc. #: 625 Filed: 07/14/21 Page: 2 of 3 PageID #: 11518




ruling vacating the certificate which deprives Spire of condemnation authority and eviscerates

Spire’s chances on success on the merits and converts the injunction into an “instrument of

wrong” (O'Sullivan v. City of Chicago, 396 F.3d 843, 860 (7th Cir. 2005)) that will result in a

taking of private property that does not serve a public use in violation Fifth Amendment of the

United States Constitution;

       3.      A hearing on damages resulting from the wrongful taking and project cancellation

-- including trespass, constitutional violations, full restoration costs and

       4.      Dismissal of the Condemnation Complaint with prejudice.

       WHEREFORE, Defendant-Landowners respectfully request that the Court grant this

motion and the relief requested herein. A memorandum in support of this motion has been filed.

In addition, Defendants ask this court to stay the compensation hearings and transfer of legal title

to Spire to preserve the status quo, prevent an unlawful taking of property and avoid interference

with the D.C. Circuit ruling.


Dated: July 14, 2021
                                               Respectfully submitted,
                                                /s/ Carolyn Elefant
                                               Carolyn Elefant, pro hac vice
                                               Law Offices of Carolyn Elefant, PLLC
                                               1440 G Street, NW, 8th Floor
                                               Washington, D.C. 20005
                                               T: (202) 297-6100
                                               E: Carolyn@carolynelefant.com
                                                Attorney for Defendant-Landowners


                                               /s/ Jordan H. Walker
                                               Illinois Bar No. 6310424
                                               Federal Bar No. 6310424IL
                                               SEVER STOREY, LLP
                                               881 3rd Ave. SW, Suite 101
                                               Carmel, IN 46032
                                                   2
Case: 4:18-cv-01327-DDN Doc. #: 625 Filed: 07/14/21 Page: 3 of 3 PageID #: 11519




                                             Telephone: (317) 575-9942
                                             Telefax: (317) 575-9943
                                             Jordan@landownerattorneys.com
                                             LEAD COUNSEL
                                             ATTORNEY TO BE NOTICED



                                CERTIFICATE OF SERVICE

       I, Carolyn Elefant, certify that on this 14th day of July 2021 I caused the foregoing

Motion to be served by electronic mail to the following:


David T. Hamilton #28166
Jared Howell #67332
Hamilton Weber LLC
200 North Third Street
St. Charles, MO 63301
T: (636) 947-4700
E: dhamilton@hamiltonweber.com
E: jhowell@hamiltonweber.com
Attorneys for Plaintiff Spire STL Pipeline




                                                     /s/ Carolyn Elefant
                                                     Carolyn Elefant, pro hac vice
                                                     Law Offices of Carolyn Elefant, PLLC
                                                     1440 G Street, NW, 8th Floor
                                                     Washington, D.C. 20005
                                                     T: (202) 297-6100
                                                     E: Carolyn@carolynelefant.com
                                                     Attorney for Defendant




                                                3
